DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s reply to the restriction requirement mailed 12 July 2022 was received 14 August 2022.  Applicant has elected Group I, claims 1 – 11 and 14 – 20.  Claims 12 and 13 have been withdrawn from further consideration and an action on the merits on claims 1 – 11 and 14 – 20 follows below.
Specification
The use of the terms “Athena” and “Divo”, which is a trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 6 – 8 and 15 – 17 recite the garlic, onion, and feta cheese as granulated however the specification does not disclose the use of granulated garlic, onion and feta cheese.  Applicant is cautioned against the addition of new matter.
Claim Objections
The claims are objected to because they include non-reference characters which are enclosed within parentheses in claim 1.  
Parentheses are to be used in the claims only to enclose reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims.  Parentheses should not be used otherwise in the claims.  See MPEP § 608.01(m).
Claims 1 and 14 are objected to because they present the claim in tabular form.  The presentation of the claim in tabular form, i.e. in the form of a table, is permitted only in exceptional circumstances where there is no practical way to define the invention in words, which does not appear to be the case here, and not for the applicant’s convenience.  See MPEP § 2173.05(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 and 14 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 14, it is unclear if the recited weights and percentages respectively are by volume percent or weight percent.
Claims 1 and 14 list a series of ingredients and proportions.  A proportion is defined as a comparative relationship existing between one thing and another in terms of size, quantity, number, or the like.  Whilst the recited ingredients have been listed in terms of a “proportion” a comparative relationship has not been defined as to what the individual proportions would be related to.  Would the relationship of each ingredient be a proportion of the total sum of all the ingredients or some other relationship heretofore undefined?   Regarding claim 1 the total amount of ingredients adds up to 742.0945 ounces and regarding claim 14, the total amount of ingredients adds up to greater than 100 percent.  Applicant’s specification provides no further information from which the individual ingredient proportion relationship can be determined.
Claims 2 and 5 contain the trademark/trade name “Athena”.  Claims 3 and 4 contain the trademark/trade name “Divo”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe feta cheese, oil, and vinegar and, accordingly, the identification/description is indefinite.
Claim 3 recites the oil is “divo brand”.  A search of the Internet discloses that DIVO® oil could be one of at least organic extra virgin olive oil, 90% vegetable oil 10% olive oil blend, rice bran oil, and grape seed oil making it unclear which oil the applicant would be using and thus the ordinarily skilled artisan would not be appraised of the particular oils that could be used to avoid infringement of the claims.
Regarding claims 8 and 17, it is unclear if the feta grate is the same as the feta cheese recited in claims 1 and 14 respectively.
Regarding claims 9, 10, 11, 18, 19, and 20, claims 6, 7, 8, 15, 16, and 17 respectively recite the garlic, onion, and feta to be in a granulated form.  As commonly defined granulated would refer to an item in the form of pellets, grains or rough particles which can commonly be formed by chopping, sifting, extrusion-spheronization, tablet compression or roller compaction and not by grating.  Grating is the process of transforming solid, firm food items into small pieces by rubbing said items against a grating instrument.  With respect to onions and garlic granulated would also commonly refer to dried or dehydrated onions and garlic respectively.  In the case of feta cheese, it would appear the feta cheese would be required to be in the form of pellets, grains or rough particles such as crumbles as opposed to being grated.  Therefore, since claims 6 – 8, and 15 – 17, from which claims 9 – 11 and 18 – 20 depend, require the garlic, onion, and feta to be granulated it is not known how the garlic, onion, and feta could also be in a grate(d) form as required by dependent claims 9 – 11 and 18 – 20.
Regarding claims 9, 10, 11, 18, 19, and 20 there is no antecedent basis for the term the onion grate, the feta grate, and the garlic grate respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1 – 8 and 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rombauer, et al. “Joy of Cooking” (1997) as further evidenced by The Endless Meal (TEM), Food Duchess (FD), and Cheeky Kitchen. 
Regarding Claims 1 and 14, Rombauer discloses that salad dressings are best described as an uncooked sauce whose role it is to enhance the flavor of the food, that salad dressings are prepared independently of food and then matched as a condiment, and this independence means that dressings are not tied to particular foods and are thus ripe for interpretation and improvisation (Page 234, Column 1, Paragraphs 1 and 2).  Rombauer further discloses that most cooks prefer to make up a dressing beforehand so that its flavors are more thoroughly blended and so that the oil-acid balance can be more easily adjusted if necessary (Page 234, Column 2, Paragraph 2).  Rombauer also discloses that although the ingredients in a vinaigrette are ordinary — oil and acid, i.e. vinegar, the flavor possibilities are extraordinary, thanks to the abundant variety of oils and vinegars available and further discloses that the salad oil par excellence is extra-virgin olive oil (Page 235, Column 2, Paragraph 1) and that vinegars vary greatly in acidity and flavor and different types will have different effects on the dressing so the maker/consumer should “let your nose and palate be your guide to find what you like" (Page 235, Column 2, Paragraph 3).  Rombauer further discloses that different vinegars made from grains would impart different tastes and flavours to that are pleasant and range in profile from weaker in flavor than American white vinegars, comparable instead to cider vinegar, less the fruitiness to strong and full bodied (Page 1067, Column 1, Paragraph 7).
Further still Rombauer discloses that aside from oil and vinegar, other ingredients such as garlic, onions, etc. help to thicken a salad dressing and make a stable emulsion to allow the dressing to maintain an even distribution of ingredients (Page 235, Column 1, Paragraph 1), that beyond the use of different oils and vinegars, there are countless ways to create distinctive and delicious salad dressings, and that the addition of such favorite ingredients as pepper, cheese, herbs such as oregano, parsley, as well as assertive ingredients like garlic was well established in the art (Page 236, Column 1, Paragraph 2 – Column 2, Paragraphs 1 and 2).
Regarding the limitations of onions and garlic, Rombauer teaches that garlic can enhance nearly every savory food (Page 378, Column 1, Paragraph 2) and further teaches that onions are traditionally dried after harvesting which results in a flavor that is more concentrated (Page 390, Column 1, Paragraph 2). Rombauer also teaches that pepper is a known seasoning used to season salad dressings and teaches adding ground black pepper to taste (see recipes for salad dressings on Pages 236 and 237, for example).
Therefore, Rombauer teaches that salad dressings are known to vary in taste and that it is known to mix and match ingredients and amounts depending on taste desired, and further teaches it is known to use olive oil, different vinegars such as white vinegar, cheese, and herbs and spices such as parsley, oregano, garlic, onions, basil, and pepper in salad dressings to add flavor, texture and to stabilize the emulsion.
Therefore, it would have been an obvious matter of choice and/or design as well as a matter of personal taste to the ordinarily skilled artisan, to have blended all of the claimed ingredients to prepare the claimed salad dressing in view of the teachings of Rombauer. Given the vast variety and availability of ingredients that are known to be used for salad dressings, the different types of oils, and the different acidity levels of different vinegars, it would have been well within the skill of the ordinarily skilled artisan to determine the optimum levels of oil, vinegar, cheese, as well as other herbs and spices such as garlic, black pepper, parsley, oregano and basil to add to suit a user’s taste, depending on the taste desired in the final salad dressing. 
Further to the above, it is noted that TEM (page 7) and FD (page 5) provide further evidence that it was well established in the art to make a salad dressing that would contain at oil, vinegar, oregano, black pepper, as well as brine from feta juice.  Cheeky Kitchen provides further evidence that it was well established in the art to add feta cheese in particular to a salad dressing.
Additionally, regarding claim 1, applicant’s attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:

	     This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  


Regarding claims 2 and 5 and the feta cheese and feta brine being “Athena Brand”, once it was known to include feta cheese and feta brine in a salad dressing it is not seen that patentability would be predicated on the particular brand that one would choose to use.  The substitution of one known brand of feta cheese and feta brine for another known brand of feta cheese and feta brine to obtain predictable results would have been an obvious matter of choice and/personal taste to the ordinarily skilled artisan.
Claims 3 and 4 recite “Divo brand” and are rejected for the same reasons given above in the rejections of claims 2 and 5.
Regarding claim 6, 7, 15, and 16, Rombauer discloses that when used in a salad dressing garlic and onions would be chopped (page 236 right column, assertive ingredients) which chopping would necessarily result in the garlic and onions being formed into rough particles, i.e. granulated.  
Regarding claims 8 and 17, Rombauer as further evidenced by The Endless Meal (TEM), Food Duchess (FD), and Cheeky Kitchen discloses that when making a salad dressing soft and crumbly cheeses, of which feta is a type thereof, would be mixed directly into the salad dressing (Cheeky Kitchen, page 2).  Cheeky Kitchen provides further evidence that it was common to granulate, i.e. to create rough particles by crumbling the feta prior to adding into the said dressing (Cheeky Kitchen, page 2).
Claims 9 – 11 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rombauer as further evidenced by The Endless Meal (TEM), Food Duchess (FD), and Cheeky Kitchen in view of Chef Zieg as further evidenced by Granulated Garlic and Lulin.
Claims 9 – 11 and 18 – 20, differ from Rombauer as further evidenced by TEM, FD, and Cheeky Kitchen in the particular mesh size of the onion, feta, and garlic.  Chef Zieg discloses that when using flavouring ingredients to add spice and flavour mesh size is very important to consider as the finer the spice or ingredient the more surface area the ingredient has and the more rapidly it imparts flavour to whatever it is that is being seasoned (page 3, ln 5 – 7).  Stated somewhat differently it is seen that Chef Zieg is teaching that the specific mesh size with respect to food ingredients and related to flavour is a result effective variable and that the size of the mesh one would choose to employ would affect the flavour of the finished product, in this case a salad dressing.  Therefore, it would have been an obvious matter of choice and/or design as well as a matter of personal taste for the ordinarily skilled artisan to have routinely optimized the particular mesh size of the onion, feta, and garlic of Rombauer as further evidenced by TEM, FD, and Cheeky Kitchen in order to adjust the flavour/taste of the salad dressing as required/desired.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  Nevertheless, as evidenced by Granulated Garlic the standard mesh size for granulated garlic is about 34 mesh (40 mesh in U.S. standard) and Lulin provides further evidence that a standard mesh size for onions would be about 6 – 8 mesh (5 – 10 mesh).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        27 August 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792